******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 TOWN OF STRATFORD v. DEVRON WILSON
              (AC 35823)
                Lavine, Bear and West, Js.*
      Argued March 7—officially released June 17, 2014

(Appeal from Superior Court, judicial district of
Fairfield, Hon. Howard T. Owens, Jr., judge trial
                   referee.)
Michael S. Casey, for the appellant (plaintiff).
Frank B. Cochran, for the appellee (defendant).
                         Opinion

   LAVINE, J. This appeal is one of three cases in which
the plaintiff, the town of Stratford (town), sought to
recoup what it claimed were excessive ‘‘cash-out’’ bene-
fits paid to former town employees that were authorized
by the town’s then mayor.1 The town appeals from the
judgment of the trial court rendered in favor of the
defendant, Devron Wilson, on the town’s complaint and
the defendant’s counterclaim. On appeal, the town
claims that the court improperly (1) concluded that the
mayor had not exceeded his authority in authorizing
the defendant’s ‘‘cash-out’’ benefits, (2) found that it
had failed to prove that the ‘‘cash-out’’ benefits were
paid to its detriment, (3) balanced the equities to con-
clude that the defendant had retained the ‘‘cash-out’’
benefits in good conscience, and (4) awarded the defen-
dant attorney’s fees. We affirm the judgment of the
trial court.
   The following factual and procedural history is rele-
vant to this appeal. On May 13, 2010, the town served
the defendant with a complaint alleging three counts:
money had and received, unjust enrichment, and con-
version.2 In its complaint, the town alleged, in relevant
part, that it employed the defendant under a written
employment agreement (agreement) pursuant to which
it paid the defendant a salary and extended benefits. On
December 11, 2009, the town terminated the defendant’s
employment and paid him his salary and accrued bene-
fits consistent with the agreement. The complaint also
alleged that, in addition to the payments made under
the agreement, the town paid the defendant moneys in
excess of those to which he was entitled. The overpay-
ment was in the amount of $4803.86. Moreover, the
complaint alleged that the town was free from any moral
or legal obligation to make the overpayment, and the
defendant had no right in equity and good conscience
to retain the overpayment. Although the town
demanded that the defendant return the overpayment,
he failed to do so. In his answer, the defendant denied
that he received an overpayment to which he was not
entitled and that he had no right to retain the alleged
overpayment. He also pleaded three special defenses.3
   Subsequently, on May 3, 2012, the defendant filed a
setoff and counterclaim. The counterclaim alleged, in
part, that the plaintiff lacked probable cause to com-
mence the action, which was brought for the ‘‘purpose
of conducting a political vendetta and with the intended
effect of imposing an unacceptable cost of defense.’’
On October 19, 2012, the defendant amended his answer
to plead a fourth special defense, namely, collateral
estoppel.4
  Prior to trial, the parties stipulated to the following
facts. From March 30, 2009 through December 11, 2009,
the defendant was employed as an assistant to James
R. Miron, who served as the town’s mayor from Decem-
ber 11, 2005 through December 12, 2009.5 The defendant
was a full-time, salaried employee under a written, at-
will agreement that entitled him to benefits pursuant to
certain policies incorporated into the agreement. Miron
terminated the defendant’s employment and personally
approved the termination notice that listed the catego-
ries and hours to be used to determine the accrued
benefits to be paid to the defendant. In his last pay-
check, the defendant was paid for accrued benefits,
referred to as a ‘‘cash-out,’’ which were calculated using
a nominal hourly rate of $25.6411. The ‘‘cash-out’’ was
subject to withholding and other deductions. The defen-
dant made no formal or written claim for the ‘‘cash-out’’
and has made no claim against the town for additional
compensation or benefits.
   The parties also stipulated that a new town adminis-
tration took office on December 14, 2009, under John
A. Harkins, the newly elected mayor. In January, 2010,
the town sent the defendant a W-2 form that included
the ‘‘cash-out’’ for social security purposes and itemized
deductions. On or about February 1, 2010, the defendant
received a written notice from Assistant Town Attorney
Kevin Kelley stating that the town claimed a debt of
$4802 for ‘‘cash-out’’ benefits to which he was not
entitled.
  On the first day of trial, December 19, 2012, the court
heard evidence and oral arguments on the defendant’s
collateral estoppel special defense. In a memorandum
of decision issued on January 30, 2012, the court
declined to apply collateral estoppel to the facts of this
case.6 The court continued the trial on March 5, 2013,
and issued a memorandum of decision on June 10, 2013.
The court found the town’s essential claim to be that,
prior to the end of his term as mayor, Miron disbursed
moneys to the defendant beyond that to which he was
entitled under the agreement and that the town council
had not approved that portion of the ‘‘cash-out’’ that
was not authorized under the town charter (charter).7
With regard to the town’s claim of money had and
received, after construing numerous sections of the
charter and the agreement, the court concluded that
Miron had not exceeded his authority, and therefore,
the town had not mistakenly paid the defendant.
  The court also found that the town provided the
defendant with a W-2 form at the end of Miron’s term
that included the ‘‘cash-out’’ as part of his wages and
that the defendant had paid taxes on the ‘‘cash-out.’’
Moreover, the defendant did not receive notice that the
town believed that it had overpaid him until he read
about it in a newspaper and the newspaper article
caused the defendant difficulty in securing new employ-
ment.8 The court concluded that the defendant had
retained the ‘‘cash-out’’ in good conscience. As to the
unjust enrichment count, the court found that the defen-
dant had paid taxes on the money and that it would be
inequitable to apply the doctrine of unjust enrichment
to recoup the ‘‘cash-out’’ from him. The court, therefore,
rendered judgment in favor of the defendant on the
plaintiff’s complaint. In adjudicating the defendant’s
counterclaim, the court found in favor of the defendant
and awarded him $3835 for attorney’s fees.
   The town appealed from the judgment, claiming that
Miron did not have the unilateral authority to alter the
agreement and that it is inequitable, unconscionable,
and unjust for the defendant to retain the ‘‘cash-out.’’
The town also claims that the court improperly awarded
attorney’s fees to the defendant.
   We first set forth the applicable standard of review.
‘‘[T]he scope of our appellate review depends upon the
proper characterization of the rulings made by the trial
court. To the extent that the trial court has made find-
ings of fact, our review is limited to deciding whether
such findings were clearly erroneous. When, however,
the trial court draws conclusions of law, our review is
plenary and we must decide whether its conclusions
are legally and logically correct and find support in the
facts that appear in the record.’’ (Internal quotation
marks omitted.) Shevlin v. Civil Service Commission,
148 Conn. App. 344, 353–54, 84 A.3d 1207 (2014).
                            I
   In count one of its complaint, the town alleged money
had and received against the defendant. On appeal, the
town has raised two claims related to that cause of
action: the court erroneously concluded that (1) Miron
did not exceed his authority when he authorized the
‘‘cash-out’’ and (2) the defendant retained the ‘‘cash-
out’’ in good conscience. In an action for money had
and received, the plaintiff must prove both the lack
of authority to authorize the payment and that it is
inequitable for the recipient to retain it. See Stratford
v. Castater, 136 Conn. App. 522, 531, 46 A.3d 945, cert.
denied, 307 Conn. 903, 53 A.3d 218 (2012). Because
there are two prongs to the cause of action, this court
may affirm the judgment of the trial court on either
prong. Id. We conclude that the court properly deter-
mined that the defendant retained the ‘‘cash-out’’ in
good conscience, and therefore, we need not determine
whether Miron lacked authority to authorize the ‘‘cash-
out’’ under the charter, as the plaintiff argues, or that
he possessed authority to do so under the agreement,
as the defendant claims.
   In Castater, this court outlined the development of
the common-law cause of action for money had and
received. Id., 529. Our Supreme Court has stated that
‘‘when money is paid by one on the basis of a mistake
as to his rights and duties and the recipient has no right
in good conscience to retain the money, an action of
indebitatus assumpsit may be maintained to recover
the money, regardless of whether the mistake was one
of fact or of law. . . . The action of indebitatus
assumpsit for the recovery of money had and received
and for money paid . . . is an action of the common
law, but, to a great extent, an equitable action, adopted
for the enforcement of many equitable, as well as legal
rights.’’ (Internal quotation marks omitted.) Id., quoting
Westport v. Bossert Corp., 165 Conn. 410, 413–14, 335
A.2d 297 (1973). Stated another way, ‘‘[t]he action for
money had and received is an equitable action to
recover back money paid by mistake where the payor
is free from any moral or legal obligation to make the
payment and the payee in good conscience has no right
to retain it. Is the plaintiff in this action, as between it
and the defendant, in equity and good conscience enti-
tled to the money? If it is, then it is entitled to recover.
The real ground of recovery is the equitable right of
the plaintiff to the money.’’ Bridgeport Hydraulic Co.
v. Bridgeport, 103 Conn. 249, 261–62, 130 A. 164 (1925).
   ‘‘[E]quitable remedies are not bound by formula but
are molded to the needs of justice. . . . The court’s
determinations of whether a particular failure to pay
was unjust and whether the defendant was benefited
are essentially factual findings . . . that are subject
only to a limited scope of review on appeal. . . . Those
findings must stand, therefore, unless they are clearly
erroneous or involve an abuse of discretion.’’ (Internal
quotation marks omitted.) Stewart v. King, 121 Conn.
App. 64, 71, 994 A.2d 308 (2010).
   ‘‘We will reverse a trial court’s exercise of its equita-
ble powers only if it appears that the trial court’s deci-
sion is unreasonable or creates an injustice. . . .
[E]quitable power must be exercised equitably . . .
[but] [t]he determination of what equity requires in a
particular case, the balancing of the equities, is a matter
for the discretion of the trial court. . . . In determining
whether the trial court has abused its discretion, we
must make every reasonable presumption in favor of
the correctness of its action. . . . Our review of a trial
court’s exercise of the legal discretion vested in it is
limited to the questions of whether the trial court cor-
rectly applied the law and could reasonably have
reached the conclusion that it did.’’ (Citation omitted;
internal quotation marks omitted.) Croall v. Kohler, 106
Conn. App. 788, 791–92, 943 A.2d 1112 (2008).
   Having reviewed the record, we conclude that the
court properly balanced the equities between the town
and the defendant. The parties stipulated that the defen-
dant was employed by the town pursuant to an at-will
agreement and that Miron terminated the defendant’s
employment on December 11, 2009. Miron authorized
the ‘‘cash-out’’ payment to the defendant, and the town
paid it. In January, 2010, under the Harkins administra-
tion, the town sent the defendant a W-2 form for income
tax purposes. The W-2 form included the ‘‘cash-out’’ as
wages the defendant was paid. Thereafter, the town
sent the defendant a written notice of claim on or about
February 1, 2010. The defendant made no claim for the
‘‘cash-out’’ nor did he make a claim against the town
for additional compensation. Moreover, the court found
that the defendant paid taxes on the wages reported
on the W-2 form provided by the town.
   Not only does the parties’ stipulation as to the facts
and the court’s findings demonstrate that the town
intentionally terminated the defendant’s employment
and knowingly—not mistakenly—paid him the ‘‘cash-
out’’ authorized by Miron, but the town also admitted
those facts in its complaint and is bound by them. See
Rudder v. Mamanasco Park Assn., Inc., 93 Conn. App.
759, 769, 890 A.2d 645 (2006) (parties bound by their
pleadings). Moreover, the town confirmed the wages it
paid the defendant, including the ‘‘cash-out,’’ by sending
him a W-2 form. Approximately two weeks later, how-
ever, the town, acting under the Harkins administration,
caused a letter to be sent to the defendant informing
him that the town was seeking to collect a debt predi-
cated on the ‘‘cash-out.’’ We agree with the court that
the equities of this situation tip in favor of the defendant.
‘‘The plaintiff’s change of mind and heart has come too
late.’’ Monroe National Bank v. Catlin, 82 Conn. 227,
230, 73 A. 3 (1909) (plaintiff sought to recover money
voluntarily paid with knowledge of facts). We therefore
conclude that the court’s finding that the defendant
retained the ‘‘cash-out’’ in good conscience was not
erroneous.
                             II
   The second count of the complaint sounds in unjust
enrichment. On appeal, the town claims that ‘‘[t]here
is sufficient evidence to support a finding that any
excess[ive] payments to the defendant were to [its]
detriment.’’ We disagree.
  In its memorandum of decision regarding the town’s
claim of unjust enrichment, the court found that the
town had failed to prove that the defendant was not
entitled to the ‘‘cash-out’’ or that the ‘‘cash-out’’ payment
was made to its detriment. Moreover, because the
defendant had paid taxes on the ‘‘cash-out,’’ it would
be inequitable to require him to make restitution to
the town. See Stratford v. Castater, supra, 136 Conn.
App. 534.
   ‘‘Unjust enrichment is a legal doctrine to be applied
when no remedy is available pursuant to a contract.
. . . In order for the plaintiff to recover under the doc-
trine, it must be shown that the defendants were bene-
fited, that the benefit was unjust in that it was not paid
for by the defendants, and that the failure of payment
operated to the detriment of the plaintiff.’’ (Citation
omitted; internal quotation marks omitted.) Burns v.
Koellmer, 11 Conn. App. 375, 383, 527 A.2d 1210 (1987).
   ‘‘[T]he determinations of whether . . . particular
[facts constitute the elements of unjust enrichment] are
subject only to a limited scope of review on appeal.
. . . Those findings must stand, therefore, unless they
are clearly erroneous or involve an abuse of discretion.
. . . This limited scope of review is consistent with the
general proposition that equitable determinations that
depend on the balancing of many factors are committed
to the sound discretion of the trial court.’’ (Internal
quotation marks omitted.) Stratford v. Castater, supra,
136 Conn. App. 533.
   On appeal, the town contends that the mere fact that
it paid the defendant the ‘‘cash-out’’ authorized by Miron
is evidence enough that the payment was to its detri-
ment. The town claims that it could have used the ‘‘over-
paid funds toward other significant services or it could
have reduced the tax burden of the taxpayers . . . .’’
Despite this claim, the town has failed to point to any
evidence in the record that the $4802 it claims the defen-
dant owes it would have meaningfully reduced the bur-
den of its taxpayers or that, without that de minimus
sum, it was not able to provide needed services to its
citizens. Even assuming for the sake of argument that
there was sufficient evidence that the defendant’s
‘‘cash-out’’ was a detriment to the town, the town’s
claim on appeal founders because the town failed to
prove that the defendant was unjustly benefited. See
Hartford Whalers Hockey Club v. Uniroyal Goodrich
Tire Co., 231 Conn. 276, 283, 649 A.2d 518 (1994) (plain-
tiff must prove defendant was benefited, defendant
unjustly did not pay plaintiff for benefits, and failure
of payment was to plaintiff’s detriment).
   In this case, the court found that the defendant paid
taxes on the ‘‘cash-out’’ the town paid him, as authorized
by Miron. In reaching its conclusion that the defendant
had not been unjustly enriched, the court relied on and
quoted from the trial court’s memorandum of decision
in Stratford v. Castater, Superior Court, judicial district
of New Haven, Docket No. CV-10-6011629-S (March 15,
2011), aff’d, 136 Conn. App. 522, 46 A.3d 945, cert.
denied, 307 Conn. 903, 53 A.3d 218 (2012). In Castater,
the trial court, Lager, J., found that the town failed to
prove that Eric Castater was not entitled to the ‘‘cash-
out’’ or that the payment was detrimental to it. More-
over, because Castater had paid taxes on the ‘‘cash-
out,’’ it found that ‘‘it would be inequitable to apply
the doctrine of unjust enrichment against [Castater] to
order restitution in the town’s favor.’’ Id. Except for
certain immaterial details such as the amount of the
‘‘cash-out,’’ Castater is essentially on all fours with
this case.9
   In resolving the town’s appeal in Castater, this court
stated ‘‘[a]s to the [town’s] claim that payment of the
disputed benefits was adequate proof of detriment
itself, [Judge Lager] concluded that the [town] did not
suffer any detriment by making the disputed payments
and that, because [Castater] paid taxes on the benefits
received’’; Stratford v. Castater, supra, 136 Conn. App.
534; it would be inequitable to require Castater to make
restitution to the town. Id. In the present case, we also
conclude that, because the defendant paid taxes on the
‘‘cash-out’’ pursuant to the W-2 form provided to him
by the town, and in light of the other facts considered
by the court, the court properly determined that it
would be inequitable to require him to make restitution.
The town’s claim therefore fails.
                           III
   The town’s final claim is that the court improperly
awarded the defendant attorney’s fees for bad faith
litigation without finding that the litigation was frivo-
lous or that the town did not have a colorable claim.
We agree that the court did not use the standard nomen-
clature when it found that the defendant was entitled
to attorney’s fees. ‘‘In such circumstances [where] the
facts are not in dispute . . . the precise legal analysis
undertaken by the court is not essential to the reviewing
court’s consideration of the issue on appeal.’’ (Internal
quotation marks omitted.) Wentland v. American
Equity Ins. Co., 267 Conn. 592, 599 n.7, 840 A.2d 1158
(2004). In the present case, however, the pleadings,
uncontroverted evidence, and the legal precedent set
by Stratford v. Castater, supra, 136 Conn. App. 522,
which the court in essence adopted, make the factual
conclusion that the town engaged in bad faith litigation
‘‘so obvious as to be inherent in the trial court’s deci-
sion.’’ (Internal quotation marks omitted.) Bayer v.
Showmotion, Inc., 292 Conn. 381, 405 n.10, 973 A.2d
1229 (2009). We therefore conclude that the trial court
properly awarded the defendant attorney’s fees.10
  The following additional procedural history is rele-
vant to our resolution of the town’s claim. On May 3,
2012, subsequent to the judgment rendered by Judge
Lager in Castater, the defendant filed a setoff and coun-
terclaim in which he alleged, in part, that he was
employed by the town as an assistant to Miron under
a written, at-will employment agreement that incorpo-
rated benefits policies. Moreover, in January, 2010, the
town sent the defendant his W-2 form, which included
the ‘‘cash-out’’ as wages for tax purposes. The counter-
claim also alleged that on or about January 26, 2010,
the Harkins administration issued a press release
announcing that the defendant was indebted to the town
and pledging that the town would file an action to col-
lect an amount it felt the Miron administration had
overpaid if the defendant did not voluntarily disgorge
the payment. The town admitted those allegations.
  The counterclaim further alleged that the defendant
retained counsel and offered to mediate any bona fide
dispute. The defendant also alleged that he filed his
state and federal tax returns. The defendant alleged
that the town sought to deprive him of property without
due process and equal protection of the law.
   The counterclaim also alleged that the action against
the defendant, as well as similar actions filed against
two other former town employees, was commenced
without probable cause. Specifically, the defendant
alleged that the ‘‘trial of a companion case, [Castater]
resulted in judgment for [Castater] on all counts based
primarily on stipulated facts,’’ and that the institution
and prosecution of this action was undertaken for the
purpose of conducting a political vendetta and with the
intended effect of imposing an unacceptable cost of
defense. Moreover, the defendant alleged that he was
unable to obtain suitable employment for two years in
substantial part, he believed, as the intended result of
the false and derogatory impression created by the Har-
kins administration as to the propriety of his acts follow-
ing the termination of his employment with the town.
The defendant claimed damages and costs, including
reasonable attorney’s fees, for bad faith litigation and/
or pursuant to General Statutes § 31-72.
  In its memorandum of decision, the court found that
(1) counsel for the defendant attempted to resolve the
dispute, but the town was unwilling to compromise, (2)
the matter could have been brought in small claims
court rather than on the regular civil docket, which
increased litigation costs, and (3) ‘‘the defamatory man-
ner in which the town brought the charges, i.e., publi-
cally     announcing      that    the    defendant     had
misappropriated money before contacting [him], pre-
vented him from finding new employment for two
years.’’11 Pursuant to those findings, the court concluded
that the imposition of attorney’s fees against the town
was justified and awarded the defendant $3835.
   We see the merit in the town’s contention that the
court’s three findings are not the literal findings neces-
sary to support a claim of bad faith litigation. The court
did not explicitly state that the action was frivolous or
that the town did not have a colorable claim.12 Taken as
a whole, however, the court’s memorandum of decision
with respect to the town’s complaint and the defen-
dant’s counterclaim supports the court’s ultimate con-
clusion that the defendant was entitled to attorney’s
fees, that is, the court’s findings and analysis ‘‘make
the factual conclusion so obvious as to be inherent in
the trial court’s decision.’’ (Internal quotation marks
omitted.) State v. Wilson, 111 Conn. App. 614, 622, 960
A.2d 1056 (2008), cert. denied, 290 Conn.917, 966 A.2d
234 (2009). That factual conclusion is that the town
acted in bad faith by seeking to recoup the ‘‘cash-out’’
it paid to this defendant .
  Our decision is significantly influenced by this court’s
decision in Castater.13 In light of Castater and the
court’s reliance on Judge Lager’s decision in deciding
the allegations in the town’s complaint, we conclude
as a matter of law that no reasonable attorney could
believe that facts supporting the cause of action against
this defendant could be established. See Hirschfeld v.
Machinist, 131 Conn. App. 364, 369, 27 A.3d 395, cert.
denied, 302 Conn. 947, 30 A.3d 1 (2011).
  Appellate courts review a trial court’s decision to
award attorney’s fees by the abuse of discretion stan-
dard. See Broadnax v. New Haven, 270 Conn. 133, 178,
851 A.2d 1113 (2004).
   ‘‘The general rule of law known as the American
rule is that attorney’s fees and ordinary expenses and
burdens of litigation are not allowed to the successful
party absent a contractual or statutory exception. . . .
This rule is generally followed throughout the country.
. . . Connecticut adheres to the American rule. . . .
There are few exceptions. For example, a specific con-
tractual term may provide for the recovery of attorney’s
fees and costs . . . or a statute may confer such rights.
. . . This court also has recognized a bad faith excep-
tion to the American rule, which permits a court to
award attorney’s fees to the prevailing party on the
basis of bad faith conduct of the other party or the other
party’s attorney.’’ (Internal quotation marks omitted.)
ACMAT Corp. v. Greater New York Mutual Ins. Co.,
282 Conn. 576, 582, 923 A.2d 697 (2007).
   ‘‘[S]ubject to certain limitations, a trial court in this
state has the inherent authority to impose sanctions
against an attorney and his client for a course of claimed
dilatory, bad faith and harassing litigation conduct,
even in the absence of a specific rule or order of the
court that is claimed to have been violated. . . . To
ensure . . . that fear of an award of attorney’s fees
against them will not deter persons with colorable
claims from pursuing those claims, we have declined
to uphold awards under the bad-faith exception absent
both clear evidence that the challenged actions are
entirely without color and [are taken] for reasons of
harassment or delay or for other improper purposes
. . . and a high degree of specificity in the factual find-
ings of [the] lower courts. . . . Whether a claim is col-
orable, for purposes of the bad-faith exception, is a
matter of whether a reasonable attorney could have
concluded that facts supporting the claim might be
established, not whether such facts had been estab-
lished. . . .
   ‘‘To determine whether the bad faith exception
applies, the court must assess whether there has been
substantive bad faith as exhibited by, for example, a
party’s use of oppressive tactics or its willful violations
of court orders; [t]he appropriate focus for the court
. . . is the conduct of the party in instigating or main-
taining the litigation. . . . As applied to a party,
rather than to his attorney, a claim is colorable, for
purposes of the bad faith exception to the American
rule, if a reasonable person, given his or her first hand
knowledge of the underlying matter, could have con-
cluded that the facts supporting the claim might have
been established.’’ (Citations omitted; emphasis added;
internal quotation marks omitted.) Hirschfeld v.
Machinist, supra, 131 Conn. App. 369–70. The court
did not make those specific findings.
   ‘‘[E]ven though the function of an appellate court is
to review findings of fact, not make factual findings,
an appellate court can draw [c]onclusions of fact . . .
where the undisputed facts or uncontroverted evidence
and testimony in the record make the factual conclusion
so obvious as to be inherent in the trial court’s decision.
. . . State v. Wilson, [supra, 111 Conn. App. 621–22]
. . . (conclusions of fact may be drawn on appeal
where subordinate facts found by trial court make such
conclusion inevitable as matter of law or where undis-
puted facts or uncontroverted evidence and testimony
in record make factual conclusion so obvious as to be
inherent in trial court’s decision). In such circum-
stances [where] the facts are not in dispute . . . the
precise legal analysis undertaken by the trial court is
not essential to the reviewing court’s consideration of
the issue on appeal. . . . Wentland v. American
Equity Ins. Co., [supra, 267 Conn. 599 n.7].’’ (Internal
quotation marks omitted.) Bayer v. Showmotion, Inc.,
supra, 292 Conn. 405 n.10.
  We have reviewed the record, including the pleadings
and exhibits, and have taken judicial notice of Castater
and Winterbottom, in which the town sought to recoup
the alleged overpayment of benefits to employees
whose employment was terminated by Miron. See foot-
note 1 of this opinion. Our decision turns on whether
the town exhibited bad faith by pursuing the litigation
against the defendant after the appeals in Castater were
exhausted and whether a reasonable attorney and a
reasonable person with knowledge of the underlying
facts might have concluded that the facts supporting
the claim could not be established. See Hirschfeld v.
Machinist, supra, 131 Conn. App. 369.
   The complaints filed in Castater, Wilson, and Win-
terbottom are essentially identical.14 Castater was tried
and the town’s appeals concluded months before this
case went to trial. The town has acknowledged in its
appellate brief that it presented no evidence in this case
that it did not present in Castater. In fact, the parties
agreed to put the transcript of Miron’s testimony in that
case into evidence in lieu of his live testimony. Although
Judge Lager dismissed the town’s conversion claim
against Castater for failure to make out a prima facie
case; Stratford v. Castater, supra, 136 Conn. App. 528;
the town did not withdraw that claim against the defen-
dant until it filed its appellate brief. Not only did the
town rely on the same claims, but it also did not present
any new evidence. Given the court’s reliance on Cas-
tater, we are led to the inevitable conclusion that a
reasonable attorney and a reasonable person having
firsthand knowledge of the underlying facts could not
have concluded that they could establish facts to sup-
port the claims against the defendant. The fact that the
town and its counsel knew that there were no facts to
support the town’s claims is borne out by the fact that
they did not present evidence materially different from
that in Castater. Although, as noted, the court did not
make a specific finding that the town acted in bad faith,
its finding that the town failed to negotiate a settlement15
and its causing a defamatory newspaper article to be
published before it informed the defendant of its claims
make the factual conclusion of bad faith litigation inher-
ent in the court’s decision.16
   The town does not dispute that it paid the defendant’s
‘‘cash-out’’ as directed by Miron. The town has pre-
sented no evidence that the defendant did not provide
the services for which he was hired and paid. The case
put on by the town at trial and argued on appeal points
to the disagreement the Harkins administration had
with Miron as to the composition and the amount of
the defendant’s ‘‘cash-out.’’ See footnote 8 of this opin-
ion. The town’s fight is with Miron, not the defendant.
After paying the defendant and sending him a W-2 form,
the town’s ‘‘change of mind and heart has come too
late.’’ Monroe National Bank v. Catlin, supra, 82
Conn. 230.
   The courts of this state have long held that ‘‘money
paid with full knowledge of the facts, but through igno-
rance of the law, is not recoverable, if there be nothing
unconscientious in the retainer of it . . . .’’ (Emphasis
omitted.) Northrop v. Graves, 19 Conn. 548, 558 (1849).
In other words, an employer has no cause of action
against an employee whom it has paid to recoup the
funds, if the payment was made with full knowledge
of the facts and the employee retains the payment in
good conscience. In this case, the town, acting through
Miron, authorized the defendant’s final paycheck and
‘‘cash-out.’’ The town did not allege fraud, misrepresen-
tation or concealment on the part of the defendant as
to the ‘‘cash-out.’’ See Monroe National Bank v. Catlin,
supra, 82 Conn. 230. ‘‘Any failure on [a] plaintiff’s part
to understand the full extent of the parties’ strict legal
rights under the known facts, cannot help to reopen
the once closed door of controversy . . . .’’ Id. ‘‘Not-
withstanding that [a] plaintiff may have been ignorant
of its strict legal rights when it paid over the money,
the defendant is not thereby placed in the position of
now holding that which he cannot in good conscience
retain.’’ Id. We conclude that the town pursued noncol-
orable claims against the defendant after the appeals
in Castater were resolved, and the court, therefore,
properly awarded the defendant attorney’s fees.
  The judgment is affirmed.
  In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     See Stratford v. Winterbottom, 150 Conn. App. ,             A.3d     (2014);
Stratford v. Castater, 136 Conn. App. 522, 46 A.3d 945, cert. denied, 307
Conn. 903, 53 A.3d 218 (2012). This case and Winterbottom were tried
together, and the subsequent appeals to this court were argued on the
same day.
   2
     The court found in favor of the defendant on the conversion count.
In its appellate brief, the town stated that it was withdrawing that cause
of action.
   3
     The first three special defenses pleaded by the defendant were (1) satis-
faction and accord, (2) equitable estoppel and/or laches, and (3) unclean
hands.
   4
     The special defense alleged that the town made identical allegations
and claims in an action against another former employee, Eric Castater.
Moreover, in that action, ‘‘[Stratford v. Castater, Superior Court, judicial
district of New Haven, Docket No. CV-10-6011629-S (March 15, 2011), aff’d,
136 Conn. App. 522, 46 A.3d 945 (July 3, 2012), cert. denied, 307 Conn.
903, 53 A.3d 218 (September 18, 2012)], the court held that the authorized
intentional payment of the amount directed by Mayor Miron proved there
was no overpayment.’’
   5
     Miron lost his bid for reelection in November, 2009.
   6
     On appeal, the defendant does not challenge the court’s ruling with
respect to his collateral estoppel special defense.
   7
     More specifically, the town claims that Miron improperly paid the defen-
dant $576.95 for perfect attendance, $3846.17 for ten professional develop-
ment days, and $480.77 for vacation days, for a total of $4803.86.
   8
     The defendant placed two newspaper articles into evidence. On Tuesday,
January 12, 2010, the Connecticut Post published the following. ‘‘Two pieces
of information came to light just before Monday’s Town Council meeting
intended to protect the safety and the purse strings of town taxpayers.
   ‘‘In the minutes before the meeting . . . Harkins presented council mem-
bers with a two-page document outlining his package of employee benefit
reforms, seeking to close loopholes that allowed some employees of the
previous administration to leave town service with ‘highly excessive compen-
sation for unused leave time and severance payments.’
   ‘‘In a prepared statement, Harkins said the taxpayers ‘were blindsided by
the revelation that town employment practices were being abused to allow
some employees to leave their jobs with tens of thousands of dollars in
severance payments and other compensation above and beyond their sala-
ries.’ . . .
   ‘‘Council members did not have time to read through Harkins’ employee
benefit reforms document, but Councilwoman and Minority Leader Steph-
anie Philips said, ‘We are encouraged that Mayor Harkins is addressing this
issue.’ That issue involved previous mayor . . . Miron, who signed off on
excessive and potentially improper payouts to himself, three top administra-
tors and two staff assistants totaling $224,000 just before leaving office.
Miron terminated the officials, which allowed them to receive 60 days of
additional pay, plus their full 2010 vacation and sick pay, money they would
not have received if they resigned.
   ‘‘[Harkins’] document highlights five changes in employee benefits. First
on his list says, ‘The ‘‘Professional Development Day’’ boondoggle is ended.’
Rather, it will be treated as a normal day of work, he said. Other changes
are as follows: cash-out benefits for accrued leave are prorated for partial
years worked, leave accrual is capped and cash outs limited, employees
who are terminated are no longer entitled to cash-out accrued leave and
sixty-day notice provisions are ended.
   ‘‘ ‘We cannot continue to tolerate benefits packages for mayoral
appointees that are generous to the point of being foolish, particularly when
unionized employees have been asked for concessions and givebacks in
these tough times,’ Harkins said.
   ‘‘He added that his administration will engage in a process to determine
if any of the money can be recouped from Miron and his Chief Administrative
Officer . . . Human Resources Director Edmund Winterbottom, Finance
Director . . . and the mayor’s administrative aides [Wilson and Castater].’’
M. Barone, ‘‘Stratford tightens town purse strings,’’ Connecticut Post, Janu-
ary 12, 2010.
   On January 27, 2010, the Stratford Star published an article entitled ‘‘Town
threatens legal action on Miron ‘cash-outs’.’’ The article stated that the town’s
attorney, Tim Bishop, had identified the defendant and four other former
town employees to whom the town had made ‘‘overpayments’’ during the
closing days of the Miron administration. Bishop sought the voluntary return
of the ‘‘overpayments.’’ The article further stated: ‘‘ ‘Should one or more of
the parties in question decline, the town will take legal action to recoup
these funds through a collections attorney acting on a contingency basis,
ensuring no additional resources are spent on attorney or court fees in this
matter,’ according to the press release from Harkins.
   ‘‘But Miron strongly disagreed and said the town might find itself having
to defend the former employees.
   ‘‘ ‘As an attorney, there are no legal grounds,’ Miron said. ‘I’m curious to
know what legal theory the town is going to claim, given the contracts were
done properly and in concurrence with the law.’
   ‘‘[The former finance director] had announced his resignation days after
Harkins was elected. The other four did not show up for work, unannounced,
Dec. 15, the day after Harkins was inaugurated. Records show them as
having been ‘terminated’ by . . . Miron.
   ‘‘Those five employees, plus Miron, collected some $224,000 for unused
vacation, sick and professional development time.’’ J. Kovach, ‘‘Town threat-
ens legal action on Miron ‘cash-outs,’ ’’ Stratford Star, January 27, 2010.
   9
     With respect to the defendant’s collateral estoppel special defense, the
court concluded that the doctrine did not apply to the present case. In
adjudicating the town’s complaint, however, the court quoted heavily from
Judge Lager’s opinion in Castater and resolved the legal and factual issues
on the same basis. Without saying so, the court in effect did apply the
doctrine of collateral estoppel.
   10
      It is well settled that an appellate court may ‘‘sustain a right decision
although it may have been placed on a wrong ground.’’ (Internal quotation
marks omitted.) Fennelly v. Norton, 103 Conn. App. 125, 142, 931 A.2d 269,
cert. denied, 284 Conn. 918, 931 A.2d 936 (2007).
   11
      The court’s finding that the town brought charges against the defendant
in a defamatory manner is supported by the newspaper article that quotes
the Harkins administration accusing the defendant of not reporting for work
unannounced subsequent to the termination of his employment. See footnote
8 of this opinion.
   12
      The defendant did not file a motion for articulation. See Practice Book
§ 66-5.
   13
      An appellate court may take judicial notice of the trial court files in
other cases. Stuart v. Freiberg, 142 Conn. App. 684, 687 n.3, 69 A.3d 320,
cert. granted on other grounds, 310 Conn. 921, 77 A.3d 142 (2013).
   14
      The interpretation of pleadings is always a question of law for the court.
See Cahill v. Board of Education, 198 Conn. 229, 236, 502 A.2d 410 (1985).
   15
      Despite the similarity of legal issues and facts, following its loss in our
appellate courts, the town made no effort to negotiate a settlement of the
present action, which required the defendant to mount a defense and to
prepare a brief on appeal.
   16
      We note that Judge Lager did not award Castater attorney’s fees, conclud-
ing that the town’s claims in that action were colorable and that it did not
act in bad faith. Once the town’s appeals in Castater were exhausted, how-
ever, the town cannot in good faith claim that the same causes of action,
with similar facts, against the defendant were colorable.